Order entered September 16, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00957-CV

                                BRIAN A. SMALE, Appellant

                                               V.

      JOHN S. SMALE, PAMELA ANN WILLIAMS, JASON L. WILLIAMS, AND
                      MICHELLE WILLIAMS, Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-50581-2014

                                           ORDER
       This is a pro se appeal from the trial court’s July 18, 2015 order of dismissal. According

to appellant’s docketing statement, which was served on Evaleen M. Davis via email, appellees

Pamela Ann Williams, Jason L. Williams, and Michelle Williams are represented by Ms. Davis.

However, in an August 24, 2015 amended notice of nonrepresentation, Ms. Davis stated she

represented appellee John S. Smale, who is deceased, in the trial court but is not “represent[ing]

anyone in connection with this matter.” In a supplement to the amended nonrepresentation

notice, Ms. Davis stated that she “received by email a document purporting to show [appellant]

appearing on behalf of the estate of John S. Smale.”
       Generally, if a party to a civil case dies after the trial court renders judgment but before

the case has been finally disposed on appeal, the appeal will proceed as if all parties were alive.

See TEX. R. APP. P. 7.1(a)(1). Although the clerk’s record has not been filed, documents filed in

another case involving the same parties reflect John S. Smale died April 9, 2014, before the trial

court rendered judgment in this case. Where a party dies before the decision of the trial court is

rendered, Texas Rules of Civil Procedure 150-155 apply. See TEX. R. CIV. P. 150-155.

       To better understand the posture of this case and because the appellate record is not due

until November 16, 2015, we ORDER Collin County District Clerk Andrea Stroh Thompson to

file, no later than September 25, 2015, a supplemental clerk’s record containing the latest filed

pleadings by all parties, the trial court’s docket sheet, and all orders of the trial court, including

the July 18, 2015 order of dismissal. We DIRECT the Clerk of this Court to send a copy of this

order to the Honorable Jill Willis, Presiding Judge of the 429th Judicial District Court; Ms.

Thompson; Ms. Davis; and Brian A. Smale. We further DIRECT the Clerk to send a copy to

Pamela Smale Williams at wizardress.of.aahs@gmail.com and Jason Lawrence Williams at

jwilliams9106@yahoo.com.




                                                      /s/     CRAIG STODDART
                                                              JUSTICE